[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDINGS OF FACT
After the Defendant failed to appear for trial, the Plaintiff gave evidence, pursuant to P. B. Sec. 546K, and the following facts were found:
1. The Plaintiff sold and delivered certain goods to the CT Page 3783 Defendant. (See Def. Ans. 5/17/91 para. 1).
2. These goods were sold and delivered to the Defendant on open account and on agreed upon prices on or before February 19, 1990. (Pl. Ex. A).
3. The principal balance due the Plaintiff from the Defendants is $2,810.25. (Pl. Ex. A)
4. The exhibit does not indicate any express agreement for the payment of interest. (Pl. Ex. A).
5. The Plaintiff has requested, pursuant to Conn. Gen. Stat. Sec. 37-3(a) prejudgment interest in the amount of $586.95.
6. Although the amount due was a liquidated amount, no evidence was presented that the detention of the money was "wrongful under the circumstances". Absent this evidence, prejudgment interest should not be awarded. O'Hara v. State,218 Conn. 628, 643-644 (1991).
RECOMMENDED JUDGMENT
The undersigned, fact finder, duly appointed and sworn and assigned to report facts found to the Superior Court for the Judicial District of Tolland, heard this case on April 22, 1992, and recommends that judgment be entered as follows:
1. On behalf of the Plaintiff against the Defendant in the amount of $2,810.25.
BRUCE S. BECK FACT FINDER